 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                                Case No. 2:17-cr-00073-APG-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      JUSTIN ANTHONY FISHER and JOSHUA
10    RAY FISHER,
11
                                         Defendants.
12

13          This matter is before the Court on Defendants’ Motion to Allow Defendants to Review
14   Evidence Together (ECF No. 98) filed July 17, 2018. The Court does not find sufficient grounds
15   have been presented to allow the Defendants to review evidence together. Thus, the Court
16   denies the Defendants request. If the matter is still at issue, Defendants may refile their motion.
17   Accordingly,
18          IT IS HEREBY ORDERED that Defendants’ Motion to Allow Defendants to Review
19   Evidence Together (ECF No. 98) is denied without prejudice.
20          Dated this 28th day of March, 2019.
21

22
                                                              GEORGE FOLEY, JR.
23                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                          1
